TAYLOR, Judge.
James Winston Minor was ordered transferred from juvenile court to circuit court to stand trial for capital murder. The issue is whether the juvenile court erred in ordering his transfer. The facts in this case are similar to those in Tubbs v. State, 489 So.2d 716 (Ala.Cr.App.1986). The transfer order presented to us for consideration ordering the transfer of the juvenile to circuit court does not comply with § 12-15-34(d), Code of Alabama 1975. On the authority of Tubbs, supra, this case is due to be remanded to the juvenile court with directions that it correct the transfer order to reflect whether consideration was given to all requirements of § 12-15-34(d).
REMANDED WITH DIRECTIONS.
All the Judges concur.